ALLOWANCE
Claims 25-42 and 45-46 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/403,863 filed on 05/06/2019, which claims benefit to PRO Application Numbers 62/668,230 and 62/668,241 filed 05/07/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Argument 1, Applicant argues that the combination of Goldberg, Kanter, and Marcuvitz does not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 25 and its dependent claims 26-31, 45-46, independent claim 32 and its dependent claims 33-38, and independent claim 39 and its dependent claims 40-42, in condition for allowance.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Goldberg et al. (US 2008/0082941 A1), Kanter et al. (US 2017/0017369 A1), and Marcuvitz et al. (US 2011/0153396 A1), do not expressly teach or render obvious the invention as recited in independent claims 25, 32, and 39.
The prior art of record teaches a computer-implemented method to provide an informational display, the method comprising: 
identifying, by one or more computing devices, a plurality of news articles [Goldberg: Fig. 3A, Paras. 32, 47-48, identifying a plurality of content (i.e. news articles, videos, etc.) for display]; Kanter: Fig. 3, (310), Para. 43, generate feed including a plurality of content (i.e. images, videos, etc.); 
obtaining, by the one or more computing devices, a plurality of cards respectively for the plurality of news articles [Goldberg: Figs. 2A, 3A, Paras. 39, 47, generating a plurality of displayed content items (i.e. cards) for each new articles; Kanter: Fig. 3, (315), Para. 47, generating a plurality of content items (i.e. cards) for display]; 
providing for display, by the one or more computing devices, a user interface that cycles through the plurality of cards respectively associated with the plurality of news articles such that each of the plurality of cards is presented for a respective predefined presentation period [Goldberg: Figs. 3A-B, Paras. 46-52, the system displays and allows a user to move between content items by either selecting each content item or using the navigation buttons; Kanter: Figs. 3, 4, (315), Paras. 47, 55, presenting a plurality of content items (i.e. cards) for display, each of the content items is automatically scrolled through after a predetermined amount of time; Marcuvitz: Fig. 7b, Para. 57, a plurality of content is displayed (i.e. main content and ads)]; and 
wherein the user interface comprises a progress bar that comprises a plurality of disconnected segments that respectively correspond to the plurality of cards [Kanter: Fig. 4, (430), Para. 56, a progress bar (430) indicates the current position in the plurality of content items], and wherein, for each of the plurality of cards, the respective disconnected segment that corresponds to such card progressively fills during presentation of such card until the respective predefined presentation period for such card expires [Marcuvitz: Fig. 7b, Para. 57, all of the content is displayed with a progress bar at the bottom, which is broken into segments corresponding to each content item (i.e. main content and ads), where each portion of the progress bar is filled corresponding to the time of playback for each content item]. 

However, the prior art of record does not teach wherein the user interface comprises a progress bar that comprises a plurality of graphically disconnected segments that respectively correspond to the plurality of cards, wherein a respective gap is formed between each adjacent pair of graphically disconnected segments, and wherein, for each of the plurality of cards, the respective disconnected segment that corresponds to such card progressively fills during presentation of such card until the respective predefined presentation period for such card expires; and wherein, during presentation of each card, the plurality of graphically disconnected segments are superimposed over the card and a portion of the card is displayed in each gap between the plurality of graphically disconnected segments. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179